Exhibit 10.1

EUROPA ACQUISITION V, INC.
100 EUROPA DRIVE
CHAPEL HILL, NC 27517
(732) 409-1212


June 10, 2011


Faucet Impressions, Inc.
Attn: Scott Brown President
8145 E. Evans Road, #A07
Scottsdale, AZ 85260


 
Re:
Non-Binding Letter of Intent between Europa Acquisition V, Inc. and Faucet
Impressions, Inc.



Dear Mr. Brown:


This non-binding letter of intent (“Letter of Intent”) sets forth the intention
of the undersigned Europa Acquisition V, Inc., a Nevada corporation, (“Europa
Acquisition”) and Faucet Impressions, Inc., a Delaware corporation, (“Faucet”)
and in connection therewith, the issuance of 12,566,088 common shares of Europa
Acquisition to the shareholders of Faucet in exchange for 100% of the issued and
outstanding common stock of Faucet (the “Transaction”), subject to the terms of
a definitive share exchange agreement to be negotiated and executed by the
parties.


The proposed terms of the Transaction are as follows:
 
1.           Definitive Agreement.  Consummation of the Transaction as
contemplated hereby will be subject to the negotiation and execution of a
mutually satisfactory definitive agreement (the “Definitive Agreement”), setting
forth the specific terms and conditions of the stock purchase transaction
proposed hereby.  The execution of the Definitive Agreement by both parties is
subject to approval by the Board of Directors of both parties, approval of 100%
of the shareholders of Faucet, the completion of the December 31, 2010 audited
financials of Faucet, and the completion by Faucet of a satisfactory review of
the legal, financial and business condition and prospects of Europa
Acquisition.  The parties will use their reasonable best efforts to negotiate in
good faith the Definitive Agreement, which will contain, among other standard
terms and conditions, the following provisions:


(a)  
In consideration for the transfer of all of the issued and outstanding shares of
Faucet to Europa Acquisition, Europa Acquisition will issue 12,566,088 shares of
its common stock to the Faucet shareholders;

(b)  
Any necessary third-party consents shall be obtained prior to Closing, including
but not limited to any consents required to be obtained from Europa Acquisition
and Faucet’s lenders, creditors, vendors and lessors;

(c)  
Approval by the shareholders of Faucet;

(d)  
Audited financials of Faucet for the fiscal year ended December 31, 2010;

(e)  
Each party shall have completed their due diligence review of the respective
parties and shall be reasonably satisfied with the result of such review; and

(f)  
Faucet shall be reasonably satisfied with the accounting treatment of the
Transaction for accounting and financial statement purposes.

 
 
1

--------------------------------------------------------------------------------

 
 
2.           Conduct of Business.  Prior to the execution of a Definitive
Agreement and the closing of the Transaction, Europa Acquisition will conduct
its operations in the ordinary course consistent with past practice and will not
issue any capital stock or grant any options with respect to its capital stock,
nor will Europa Acquisition make any distributions, dividends or other payments
to any affiliate or shareholders.


3.           Public Announcements.  Neither party will make any public
disclosure concerning the matters set forth in this Letter of Intent or the
negotiation of the proposed Transaction without the prior written consent of the
other party, which consent shall not be unreasonably withheld. If and when
either party desires to make such public disclosure, after receiving such prior
written consent, the disclosing party will give the other party an opportunity
to review and comment on any such disclosure in advance of public release.
Notwithstanding the above, to the extent that either party is advised by counsel
that disclosure of the matters set forth in this Letter of Intent is required by
applicable securities laws or to the extent that such disclosure is ordered by a
court of competent jurisdiction or is otherwise required by law, then such
disclosing party will provide the other party, if reasonably possible under the
circumstances, prior notice of such disclosure as well as an opportunity to
review and comment on such disclosure in advance of the public release.


4.           Due Diligence; Confidentiality Agreement.  Each party and its
representatives, officers, employees and advisors, including accountants and
legal advisors, will provide the other party and its representatives, officers,
employees and advisors, including accountants and legal advisors, with all
information, books, records and property (collectively, “Transaction
Information”) that such other party reasonably considers necessary or
appropriate in connection with its due diligence inquiry.  Each party agrees to
make available to the other party such officers, employees, consultants,
advisors and others as reasonably requested by the other party for meetings,
visits, questions and discussions concerning each other and the
Transaction.  Each of the parties will use its reasonable best efforts to
maintain the confidentiality of the Transaction Information, unless all or part
of the Transaction Information is required to be disclosed by applicable
securities laws or to the extent that such disclosure is ordered by a court of
competent jurisdiction.  Each party will have until 12:00PM Eastern standard
time on June 30, 2011 (the “Due Diligence Review Period”) to complete their
initial due diligence review of the respective documents, unless the Definitive
Agreement specifies a different deadline for completion of such due diligence
review.


5.           Exclusivity.  In consideration for the mutual covenants and
agreements contained herein, until the earlier of the closing of the Transaction
or termination of this Letter of Intent in accordance with its terms, Europa
Acquisition, its officers, directors, employees, shareholders and other
representatives will not, and will not permit any of their respective affiliates
to, directly or indirectly, solicit, discuss, accept, approve, respond to or
encourage (including by way of furnishing information) any inquiries or
proposals relating to, or engage in any negotiations with any third party with
respect to any transaction similar to the Transaction or any transaction
involving the transfer of a significant or controlling interest in the assets or
capital stock of Europa Acquisition, including, but not limited to, a merger,
acquisition, strategic investment or similar transaction (“Acquisition
Proposal”).  Europa Acquisition and its officers or their respective affiliates
will immediately notify Faucet in writing of the receipt of any third party
inquiry or proposal relating to an Acquisition Proposal and will provide Faucet
with copies of any such notice inquiry or proposal.  Notwithstanding the
foregoing, nothing in this Section 5 will be construed as prohibiting the board
of directors of Europa Acquisition from (a) making any disclosure required by
applicable law to its shareholders; or (b) responding to any unsolicited
proposal or inquiry to Europa Acquisition (other than an Acquisition Proposal by
a third party) by advising the person making such proposal or inquiry of the
terms of this Section 5.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Termination.  This Letter of Intent may be terminated (a) by mutual
written consent of the parties hereto, (b) by either party (i) after 5:00 p.m.
Eastern standard time on July 31, 2011 if a Definitive Agreement is not executed
and delivered by the parties prior to such time, (ii) if the Transaction is
enjoined by a court or any governmental body (including if consummation of the
Transaction is enjoined pending approval by the shareholders of Faucet), (c) by
Faucet, if Faucet is not satisfied with the results of its due diligence
investigation of the Europa Acquisition in its sole and absolute discretion.


7.           No Brokers.   Each party represents and warrants to the other that
there are no brokers or finders entitled to any compensation with respect to the
execution of this Letter of Intent, and each agrees to indemnify and hold the
other harmless from and against any expenses or damages incurred as a result of
a breach of this representation and warranty.


8.           Expenses.  Each of the parties will be responsible for its own
expenses in connection with the Transaction, including fees and expenses of
legal, accounting and financial advisors.


9.           Choice of Law.  This Letter of Intent shall be governed by and
construed in accordance with the internal substantive laws of the State of
Nevada without regards to the principles of conflict of laws.
 
11.           Counterparts.  This Letter of Intent maybe executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Fax and PDF copies of
signatures shall be treated as originals for all purposes.
 
12.           Effect.  This Letter of Intent is a binding contract between the
parties, and contains the entire agreement by and among the parties to date with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, oral or written, with respect to such matters.
 


This Letter of Intent will terminate at 5:00 p.m. Eastern standard time on June
15, 2011 unless it has been duly executed by or on behalf of the Parties prior
to such time.


[Intentionally Blank Signature Page Follows]


 
3

--------------------------------------------------------------------------------

 
 
Very truly yours,


EUROPA ACQUISITION V, INC.


By:                                                      
Name:    Peter Reichard
Title:      CEO and Chairman


Agreed and Accepted:
 
FAUCET IMPRESSIONS, INC.


By:                                          
Name:     Scott Brown
Title:       President
 
 
4

--------------------------------------------------------------------------------